 RILEY-BEAIPRD, INC.Riley-Beaird, Inc. and International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths,Forgers & Helpers, AFL-CIO, CLC, and EarlDixon. Cases 15-CA-8068 and 15-CA-845311 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 26 November 1982 Administrative LawJudge Richard H. Beddow Jr. issued the attacheddecision. The Respondent filed exceptions and asupporting brief, and the Charging Party filed abrief in response to the Respondent's exceptionsand in support of the decision of the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.As set forth at length in his decision, the judgeconcluded that the Respondent violated Section8(a)(1), (3), and (4) of the Act in several respects.In affirming his decision on the merits, we disagreeonly with the judge's finding that the Respondentviolated Section 8(a)(l) by giving a campaignspeech that impliedly threatened "loss of benefitsand other problems" if the Union won the election.On 21 January 1981 the Respondent's presidentgave a speech to all employees during which he re-ferred to a "blank piece of paper" and said: "Wehave shown you that paper as an example of howyou could lose with the Union, as there are 'noguarantees that you would keep all your presentpay and benefits." He then requested employees'help in "smashing" the Union. The Respondent'spresident gave another speech 3 February 1981, 2days before the election, in which he thanked em-In its exceptions, the Respondent argues that the judge improperlyfound that the Respondent violated Sec. 8(aKl) of the Act by issuing awarning slip to employee Charles Meshell on 4 September 1980. Withoutreaching the merits of this allegation, we hereby reverse this holding ofthe judge in view of the fact that the Respondent's action occurred morethan 6 months prior to the filing of the Union's charge in this case and istherefore barred by Sec. 10(b) of the Act. In so doing, however, we rec-ognize that evidence of this conduct can be relied on as background evi-dence to shed light on allegedly unlawful conduct occurring during the10(b) period. Machinists Local 1424 (Byran Mfg. Co.) v. NLRB, 362 U.S.411 (1960).The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.271 NLRB No. 28ployees for supporting the Respondent and stated:"We will never forget it."Contrary to the judge, we do not believe thatthe comments made by the Respondent, as set forthabove, implied a threat that employees wouldsuffer loss of benefits and other problems if theyvoted for the Union or conveyed the message thatthose who support the Union will not be forgotten.The Respondent's remarks referring to a blankpiece of paper, in context, were merely a reflectionof the bargaining process: negotiating carries withit no guarantee that the status quo will be pre-served. Further, thanking employees for their sup-port with the reminder that such support will notbe forgotten is just that: a thank you. Such a state-ment cannot reasonably be said to imply that sometype of retribution awaited those who supportedthe Union.Comments of this nature do not interfere with,restrain, or coerce employees in the exercise oftheir Section 7 rights. Rather, such comments con-stitute permissible partisan propaganda protectedby Section 8(c). Accordingly, we find that the Re-spondent's conduct set forth above did not consti-tute a threat of "loss of benefits and other prob-lems" in violation of Section 8(a)(1) and shalltherefore dismiss that portion of the complaint.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Riley-Beaird, Inc., Shreveport, Louisi-ana, its officers, agents, successors, and assigns,shall take the action set forth in the Order below.1. Cease and desist from(a) Unlawfully discharging any employees orotherwise discriminating against them because oftheir activities in pursuit of union affiliation forpurposes of collective-bargaining representation orin retaliation for their giving testimony under theAct or otherwise engaging in protected concertedactivities.(b) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act,2 In sec IV,C of his decision, the judge concluded that five blade ringwelders were discharged in violation of Sec. 8(a)(i) and (3) of the Act. Inevaluating the circumstances surrounding these discharges, the judgefound that the Respondent had shown animus toward the Union by, interalia, the unlawful campaign speeches given by the Respondent's presidentjust prior to the election. As set forth above, however, we find that thesecampaign speeches did not constitute unlawful threats. Therefore, as weagree with the remainder of the judge's analysis concerning these dis-charges, in finding that the five blade ring welders were unlawfully ter-minated, we do not rely on his discussion of the Respondent's campaignspeeches. Similarly, we do not rely on the judge's references to the cam-paign speeches in sec. IV(D) of his decision.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Charles Meshell, Jimmy R. Grant,Willie Loud Jr., Thomas B. Stamper, Lynn A.Arnold, Alvin Peters, and Billy Gene Fergeson im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in section V of the administrative law judge'sdecision entitled "The Remedy."(b) Remove from its files any reference to theunlawful discharges and related warnings given toCharles Meshell on 13 February 1981; Jimmy R.Grant, Willie Loud Jr., Thomas B. Stamper on 20February 1981; Lynn A. Arnold and Alvin Peterson 23 February 1981; and Billy Gene Fergeson on27 February 1981; and notify them in writing thatthis has been done and that the discharges will notbe used against them in any way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Shreveport, Louisiana plant copiesof the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 15, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaints bedismissed insofar as they allege unfair labor prac-tices not specifically found herein.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Poated Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers & Helpers, AFL-CIO, CLC,or any other union or in retaliation for giving testi-mony under the Act or otherwise engaging in pro-tected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer immediate and full reinstatementto Charles Meshell, Jimmy R. Grant, Willie LoudJr., Thomas B. Stamper, Lynn A. Arnold, AlvinPeters, and Billy Gene Fergeson to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterest.WE WILL remove from our files any reference tothe discharges and related warnings given toCharles Meshell on 13 February 1981; Jimmy R.Grant, Willie Loud Jr., and Thomas B. Stamper on20 February 1981; Lynn A. Arnold and AlvinPeters on 23 February 1981; and Billy Gene Ferge-son on 27 February 1981, and WE WILL notify eachof them that this has been done and that the dis-charges will not be used against them in any way.RILEY-BEAIRD, INC.156 RILEY-BEAIRD, INC.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW, JR., Administrative Law Judge.This matter was heard in Shreveport, Louisiana, onApril 12-16 and 26 and 27, 1982. The proceeding isbased on charges filed March 5, 1981, as amended April13, 1981, by the International Brotherhood of Boilermak-ers, Iron Ship Builders, Blacksmiths, Forgers & Helpers,AFL-CIO, CLC and February 3, 1982, by Earl Dixon,an individual. The General Counsel's complaint allegesthat Respondent Riley Beaird, Inc. of Shreveport, Lou-isiana, violated Section 8(a)(1), (3), and (4) of the Nation-al Labor Relations Act by discharging certain employeesand suspending Charging Party Earl Dixon because of,and/or to discourage, their union and protected concert-ed activities; by engaging in surveillance of employee ac-tivity, by the issuance of a warning to an employee; andby threatening employees with loss of benefits in aspeech by Respondent's president. At the close of thehearing oral argument was presented by the GeneralCounsel.After a requested extension of the normal filing date,briefs were filed by the Charging Party and Respond-ent.' On a review of the entire record in this case andfrom my observation of the witnesses and their demean-or, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent engages in the fabrication of various steelproducts. During the representative year it receivedgoods and materials valued in excess of $50,000 and haddirect outflow of manufactured products valued in excessof $150,000. It admits that at all times material herein itis and has been an employer engaged in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONThe International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & Helpers, AFL-CIO, CLC (the Union), is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's Shreveport facility is engaged in fabri-cating various heavy steel products including turbineblade rings, compression combustors, pressure tanks, andcement mills. It employs as many as 900 employees inthe designated voting unit; however, the employees arenot represented by any labor organization. The Uniondid have an organization campaign in 1977, with an elec-tion in October 1979, which resulted in a vote of 438 toI Respondent also filed a motion to correct numerous errors in thetranscript, especially substituting the name Clarance Poland for ClarancePonder. The sought corrections are appropriate and the motion is grant-ed.424 against the Union. A related unfair labor practicecharge was filed and a hearing was held in February1980, which culminated in the December 10, 1980, deci-sion of the Board in Riley-Beaird, Inc., 253 NLRB 660(Riley-Beaird 1980). In that Decision, Respondent isfound to have violated Section 8(aX)(1) of the Act by im-pliedly threatening plant closure and reduction of bene-fits if employees selected the union as their representa-tive. Additionally, a supervisor was found to have un-lawfully solicited and remedied grievances. The Boardalso granted the union's request to withdraw its electionobjections.After the hearing in February 1980, additional chargesregarding alleged unfair labor practices by the Respond-ent were filed. These charges resulted in a hearing inAugust 1980. The Board, on February 3, 1982, in Riley-Beaird, Inc., 259 NLRB 1339 (Riley-Beaird 1982),2 foundthat Respondent violated Section 8(a)(1) of the Act byunlawfully interrogating employees about their protectedactivities, by giving them the impression of unlawful sur-veillance, and by illegally threatening them because oftheir protected activities; and that Respondent furtherviolated Section 8(a)(3), (4), and (1) of the Act by assign-ing employees to more onerous and less desirable work,subjecting them to stricter supervision, requiring them toadhere more closely to plant rules, restricting their com-munications with their fellow employees, citing themwith unexcused absences, and by warning, transferring,and discharging employees.3Respondent's employees Lynn Arnold and ThomasStamper gave testimony on behalf of the General Coun-sel at the hearing in Riley-Beaird 1980. These two em-ployees as well as employees Charles Meshell and JimmyR. Grant also were present and gave testimony on behalfof the General Counsel at the hearing in Riley-Beaird1982. Arnold, Stamper, and Grant were found to havebeen illegally discriminated against in Riley-Beaird 1982.These four employees are alleged discriminatees in thisproceeding and Arnold, Stamper, Grant, and Meshellalso were members of the union organizing committee aswas B. G. Fergeson. This information was conveyed toRespondent in letters dated in March and May 1980 bythe Union's International representative. These employ-ees as well as Willie Loud, Peters, and Earl Dixon wereactive union supporters and wore union paraphernaliaand participated in handbilling in the presence of super-visors prior to the representation election in February1981.Between September 1980 and February 5, 1981, theUnion engaged in various activities in order to gain sup-port in the forthcoming election. On at least one occa-sion while Dixon was handbilling by the employee's en-trance to the parking lot he observed Manager of Em-ployee Relations Hillman Deaton standing about 70 or 80yards away and apparently writing on a tablet (the dis-tance was determined to be approximately 106 yards).Although the distance does not allow for easy identifica-' Enforcement of this matter is pending before the United States Cir-cuit Court for the Fifth Circuit.s As requested by the General Counsel and the Union, I take adminis-trative notice of the Board's decision in these two past cases.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of similarly dressed or sized persons, it is not im-plausible that a known, distinctively dressed (i.e., coat orshirt and tie as compared with blue collar dress) manage-ment official could be recognized, and I credit Dixon'stestimony.Prior to the February election the Company held sev-eral meetings. At one meeting employee Willie Loud Jr.spoke out and a supervisor asked "Willie Loud, thatyou?" At a meeting on January 12, 1981, Respondent'spresident William E. Adams gave a speech to all the em-ployees in which the following comments were made:Some of you may have misunderstood what wehave tried to tell you in the past. For instance, youhave all heard about the blank piece of paper. Wehave shown you that paper as an example of howyou could lose with the union, as there are no guar-antees that you would keep all your present payand benefits. I want to make something clear rightnow. The last thing on earth I want is for you tohave less pay or less benefits. Our record provesthis is true. I would just as soon never talk aboutthis blank piece of paper again and I want all of usto continue to move forward without thinkingabout any blank piece of paper, but I also want youto understand the facts of life. The facts of life arethat those union promises are worthless and youcan lose as well as gain with a union. I don't wantto see any of you risk being hurt by this union.I'd just like to say one more thing. We've made tre-mendous progress despite having to stop and fightthis union every year or so. I'd like to see the kindof progress we could make if we had several years,without having to pause and do battle with theunion. I don't want you just beat the union thistime. I am asking for your help in smashing it sothat we can get on with the business of making thiscompany an even better place to work for every-one.Thank You.Adams gave another speech on February 3, 1981, 2days before the election. Pertinent statements made in-clude the following:Look what happened to the Hendrix employees inMansfield when they gave the union a chance. Itwas a disaster for every Hendrix employee. Look atother companies with Boilermakers contracts in ourarea-Fabsteel, Dollinger, Lufkin Industries, Ameri-can Bridge. Employees of these companies gave theBoilermakers a chance and what have they got?They have a long history of strikes and other trou-bles and their wages are less than yours.The facts haven't changed a lot in the last 15 years.They were bad in 1966 and they are still bad in1981. It's a long record of strikes, lost pay and lostopportunities for many employees.I don't believe this union with its record deserves torepresent good people like you. You don't need torisk strikes-you don't need to pay a dime to thisunion-and you don't need to have happen to youwhat has happened to so many Boilermakers mem-bers.Many of you have openly supported us and let it beknown that you don't want any part of this unionor its trouble. I thank you for your support. WEWILL NEVER FORGET IT. Your decision todefeat the union is a decision you and your familywill never regret. Once again, thank you for yoursupport.The representation election was held on February 5,1981, and the result favored Respondent by a vote of 453to 356. No objection was filed by the Union and the re-sults were certified.Shortly after the election, employees Meshell, Ferge-son, Arnold, Grant, Loud, Peters, and Stamper were ter-minated or otherwise disciplined. Several months lateremployee Dixon was given a warning and a I-week sus-pension.B. Preliminary ConclusionsThe General Counsel has shown that Respondent hashad a recent history of demonstrated union animus andthat the discharged employees were known by Respond-ent to be active union supporters. Under these circum-stances and in view of the background noted above andin the factual discussion to follow, I conclude that theGeneral Counsel has met his initial burden of presentinga prima facie showing sufficient to support an inferencethat the employees' union activities were the motivatingfactor in Respondent's decision to discharge or disciplinethe involved employees. Accordingly, the testimony willbe discussed and the record evaluated in keeping withthe criteria set forth in Wright Line, 251 NLRB 1083(1980), and Castle Instant Maintenance, 256 NLRB 130(1981), to consider Respondent's defense, and in the fightthereof, whether the General Counsel has carried hisoverall burden.C. The Discharge of Blade Ring Welders Arnold,Grant, Loud, Peters, and StamperRespondent contends that these five named employeeswere discharged because of their bad welding on thevertical flanges of blade rings fabricated as componentsof turbines for Westinghouse Electric Corporation.Westinghouse is an important Riley-Beaird customerwhose business has at times comprised as much as one-seventh of Respondent's total yearly sales. An order forfour sets of blade rings (12 to the set) valued at $10 mil-lion was placed in April 1979. Respondent is experiencedin fabricating blade rings, and production began in thesummer of 1979. The blade rings were assembled princi-pally in bay 8 of Respondent's facility because of thehigh quality welding that is required. Respondent asser-tedly assigned only experienced, first-class welders to thework. The work is difficult, and in the Board's decisionin Riley-Beaird 1982, it was found that Respondent'stransfer of Arnold and Stamper to work on blade ringsin bay 8 was a discriminatory assignment to a more oner-ous and less desirable position and was done to punish158 RILEY-BEAIRD, INC.them in retaliation for their testimony and other protect-ed activities and violated Section 8(a)(1), (3), and (4) ofthe Act. It also was found that welding on the bladerings, which are preheated to between 400 and 450 de-grees Fahrenheit, is considered the hottest and worst jobin the plant. That decision also found that Grant, al-though a first-class welder, was not experienced in thistype of work at the time he was assigned to blade ringwork.The work on the blade rings proceeded according to aset schedule and was not a rush job. In the ordinarycourse of business, the fabricated blade rings wereshipped by truck to Westinghouse's Lester Pennsylvaniafacility. All work on the blade rings was completed bythe summer of 1980, with the last blade ring beingshipped in July 1980.The rings and the accompanying compression combus-tor, another component necessary for use in the turbineengine, remained at the buyer's plant for 6 months,awaiting the arrival of additional parts manufactured byother subcontractors. Apparently in early January 1981Westinghouse employees machined off between three-eighths and one-half of an inch of the surface welding oneach blade ring and discovered flaws including seriousslag inclusions, porosity, and other major welding dis-continuities, especially on the vertical flanges. Majorwelding defects such as those found on the verticalflanges of the blade rings also were discovered when acompression combustor fabricated by Respondent wasmachined. In mid-January a Westinghouse representativegave Respondent "Error Appraisal Notices" for thework and Respondent began a routine check of the prob-lem. During the last week of January 1981, Chester J.Leonowich, purchasing manager of Westinghouse, calledCharles Moore, vice president of Respondent, to informhim directly of the serious nature of the welding defectsfound in the vertical flanges of the blade rings. (Thesimilar defects in the compression combustor were saidto be of a secondary concern as they could be repairedby Westinghouse at its Lester facility.) Leonowich de-manded that Riley-Beaird representatives fly to Lester assoon as possible to view the defective workmanship andto take whatever action necessary to repair the bladerings and to ensure that quality deficiencies would not bea problem in the future. On January 28-29, 1981, E. B.Reeves, chief welding engineer; Billy Thomas Ponder,product manager; Frank Booker, general foreman of bay8, and Moore visited the Lester facility.Moore concurred in Leonowich's opinion that thepoor welding was mainly slag inclusions and was thefault of Riley-Beaird employees. Moore assuredLeonowich that everything possible would be done toprevent the reoccurrence of such quality deficiencies. Hedrafted a procedure which was considered by Westing-house quality control employees but ultimately rejectedseveral weeks later as it did not include x-ray testing.Moore reported back directly to Adams (Respondent'spresident), and 10 of the 12 rings in the set were re-turned to Riley-Beaird for re-fabrication. While at Wes-tinghouse, Reeves attempted to identify the weld sym-bols made by welders on their work but he testified thatthe symbols had been machined off the 12 rings in theorder. Reeves found that the compression welding hadthe same type of defect but not as bad as on the rings.Adams then ordered an immediate investigation, to beheaded by Manager of Employee Relations Deaton.Deaton convened Respondent's disciplinary controlboard composed of himself, General Foreman Booker, ofbay 8, Shop Superintendent E. C. Greene, and VicePresident of Manufacturing William Bradshaw. Actingon the knowledge that the welding symbols had beenmachined off at Westinghouse, Deaton ordered computertab runs reflecting every employee performing semiauto-matic (code 540) welding on blade ring job number159122 and compression combustor number 159123.These computer reports indicated that 20 bay 8 employ-ees had worked on various sections of the blade rings fora total of 956 hours. Arnold (247.3 hours), Peters (120.9hours), and Stamper (105.6 hours) worked the mosthours. Four others worked 52-69 hours and Loud wasnext with 47.8 hours. Grant was listed for 29.8 hours.Booker, who makes assignments of employees to particu-lar jobs, was asked if he knew who worked on the verti-cal flanges. Although he did not at that time have thecomputer list, he determined that these five had been themain welders on the vertical flanges. He sought the con-currence of Shift Supervisor O. C. Wise, who agreedwith Booker. Booker did not check with Second-ShiftSupervisor Manuel Law. Three codes applied to bladering welding. The code 540 for semiautomatic weldingwould apply to the horizontal flanges and areas otherthan the vertical flanges. The latter area comprised thepredominant portion of welding, between 75 and 90 per-cent; however, the time spent could be less because thesemiautomatic welding process can handle more quicklya larger area. Other employees on the list generally wereidentified by Respondent at the hearing as havingworked on other portions of the blade rings, the horizon-tal flanges, and the lug joints, or as pickup men perform-ing cleanup task. Welder R. L. Southern was identifiedas having performed fitup and initial stringer passes4andhe also testified in the prior hearing that he had weldedon the blade rings.Booker reported the five names to Deaton and, pursu-ant to earlier instructions by Adams, the disciplinarycontrol board about February 20, 1981, decided to termi-nate every employee who worked on the vertical flangesof the blade rings. Respondent asserts that the identitiesof the employees had absolutely no bearing on the deci-sion to terminate as Adams had previously indicated thatthe quality of the welding on the vertical flanges was sopoor that no employee involved in the matter should beretained. For identical reasons, the past performance andwork records of the five employees were not considered.Superintendent Greene was assigned to inform each ofthe five employees of their immediate separation fromthe Company and he called the five involved welders tohis office one at a time, each welder was accompaniedby his immediate supervisor.4 Accordingly, it would be possible, as Stamper testified, that he couldhave followed Southern when he first started on the rings even thoughthere is some conflict over when this welding occurred.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStamper was called on Friday afternoon, February 20,1981, by Foreman Stepulvedo, who accompanied him toGreene's office. Stamper was told to sit down andGreene "sort of whipped out" a copy of the Westing-house letter of February 17 and gave it to Stamper.Stamper testified that Greene then said "you know backa few months ago some of y'all took us to court onunfair labor practice. I want you to read this." Stamperstarted to read it but had difficulty in doing so. Greenethen read it to him and indicated that it related to badwelding in bay 8 about a year or a year and a half ago.Greene finished and said, "As of now you are terminat-ed." Stamper started to ask about his stencil but Greencut him off and told him not to say anything but to justget his stuff, check out at the credit union, and leave. Onleaving Greene's office, Stamper saw Respondent's vicepresident Bill Bradshaw and went over to him and saidthat it did not make sense, being fired after 13 years.Bradshaw shook Stamper's hand and told him, "Well,we're going to get some more of y'all." On his was tocheck out, Stamper asked Sepulvedo if he was unsatis-fied with Stamper's work and Sepulvedo answered "no,"that Stamper had always done good work. Stamperasked to use him as a reference and Sepulvedo agreed.Grant and Loud reported to work on the night shift at3:30 p.m. on February 20, 1982. They were given no as-signments but were told where to go to the bay officeand then to Greene's office. Foreman Wise accompaniedLoud and they met with Greene while Grant and Fore-man Law waited. Greene gave Loud the Westinghouseletter to read. Loud testified that Greene then made acomment about "the hearing that the Union had and thateven though Loud wasn't involved with it, did he knowabout it." Loud nodded affirmatively and Greene said,"As of now you're terminated." Loud became emotion-al and started to argue that he did not weld on the ringsexcept for pickup. He was told by Greene that they hadhim down for welding on them and there was no need toargue. Loud said he wanted to see Deaton and left, ac-companied by Wise. Loud further testified that on theway to Deaton's office he asked Wise why they weredoing this to him and that Wise replied, "You knowwhy, and I know it, too." Loud, who then was in ahighly excited state, asked why Wise had not defendedhim and Wise replied, "Well, you know how it is, be-cause of your union activities, that's why you're gettingfired." Loud renewed his argument with Deaton, tryingto explain that he had not welded on the rings. Deatontold him there was nothing he could do. Loud unsuc-cessfully attempted to see Bradshaw but on seeing an-other supervisor he explained the events and then left.Grant testified that when he entered Greene's office hewas told to sit down and was handed the Westinghouseletter and told to read it. Greene asked, "Do you under-stand what you're reading?" Grant replied, "Yes."Greene then said, "Grant, you know we spent an exces-sive amount of time in court back in August. As of now,you're terminated." Grant asked, "Why did you say ILoud testified that he specifically remembered the statement aboutthe hearing because he could not understand what it had to do with theletter.was terminated?" and Greene replied, "For poor work-manship, bad welding." Grant said nothing and Greenetold him that Foreman Law would see him out, andGrant left.Peters was working the 11 p.m. to 7 a.m. shift in bay8. On Sunday night February 22, 1981, when he arrivedfor work, Peters' supervisor, M. O. Green told him hewas going to have to be sent home. Peters asked,"Why?" and was told to come back the next day to seeE. C. Greene. Peters did so and was accompanied toGreene's office by Day Foreman Wise. Greene gave himthe Westinghouse letter to read. Peters testified thatwhen he handed the letter back: "Greene told me theywere giving pink slips to some people and some peoplehe was going to let go and that Peters was one of themto let go." Greene mentioned a lot of bad welding butalso said that if Peters needed a reference Greene wouldbe glad to give it to him. As Wise was accompanyinghim out Peters, who felt in a state of shock, asked whatwas going on. Wise replied that he knew on FridayPeters would be fired and that it was not right becausehe knew Peters could be counted on to do a good joband never got into any trouble. Peters also testified thatWise offered to give him a reference if he ever neededone.Arnold was not called to testify regarding the detailsof his termination on February 23, 1981; however, it isnoted that the subsequent report of the disciplinaryboard, discussed below, otherwise indicates that he wasargumentative and had asserted he was a good welder.Greene and each of the foremen denied that the Unionor the 1980 NLRB hearing were mentioned during anyof the termination sessions. Greene also denied thatanyone but Loud denied responsibility for working onthe blade rings. He also denied that he offered to givePeters any references. Sepulvedo testified that he had nofurther conversation with Stamper other than to tell himthat he could not give references, that it was up to per-sonnel.Wise did not remember if the subject of referencescame up when he escorted Peters out; however, he wasaware of a company policy that requires that all refer-ences be handled through personnel and he denied anyconversation with Loud on the way to Deaton's office.Stamper also testified that in February 1980 he hadbeen transferred to bay 8 and immediately began weldingon the vertical flanges that welder R. L. Southern hadbeen working on. He noted that Arnold normally fol-lowed him on the next shift and that numerous weldingpasses would be made on each weld with work beingperformed on different shifts by different welders. Henoted that supervisors and weld technicians watchedtheir welding a good bit of time. In fact, Stamper (andArnold) had been subjected to strict supervision by thebay 8 supervisors and it was found in the "1981" pro-ceeding that supervision was such that it constituted aviolation of the Act. Weld technicians would check anarea to be welded and tell a welder to proceed or togouge it out (to remove slag) or to recap it. Stamper alsotestified that in his experience welders job reported for160 RILEY-BEAIRD, INC.all jobs started, even if they were less than 15 minutesand he was never told of any rule to the contrary.Loud further testified that he had never done anysemiautomatic welding on the blade rings, that he hadonly done pickup (hand welding after an inspector haslooked over the unit that has been removed from thesemiautomatic welding station), and that he had not donesemiautomatic welding on blade ring vertical flanges for5 or 6 years. He testified that under the instruction of hissupervisor pickup welders would job report code 540semiautomatic welding when using a "hand roller" inorder to retain their qualification on semiautomatic.Loud also testified that welders were graded periodicallyand it was common knowledge that three warning slipsin a year would result in termination.Grant further testified that he remembered working onthe vertical flange on some pickup work as well as semi-automatic for 3 days when another worker was absent.He received a warning slip regarding his welding at thattime and that warning was one of the subjects of the1980 hearing. He also testified that he rememberedseeing other welders including Elree Johnson, J. E.Johnson, N. Parker, H. W. Ramsey, and R. L. Southern(as well as Stamper and Arnold) working on the verticalflanges during 1980 but not Loud. He also noted thattwo or three welders per shift worked on the verticalflanges and that weld technicians worked in bay 8 tocheck the welding and to offer advice or help with prob-lems.Peters also testified that a week before being firedForeman Law told him he would be put back on theblade rings because they were having trouble and theycould count on Peters to do a good job for them.Subsequent to the actual discharges, the disciplinaryboard over Deaton's signature, put out a report6datedMarch 12, 1981, which concluded:The situation is one of intolerable consequenceswith the Westinghouse Company, composing one-seventh of the Company's sales annually[.] [I]t wasdeemed imperative that the issue be resolved imme-diately to the customer's satisfaction.All men working on Job 159122 were first classwelders averaging 11.7 years of experience perwelder at Riley-Beaird working on a similar prod-uct mix.The Board could not account for the reason thatwhile these men's past performance had met accept-able quality standards, suddenly the workmanshipdigressed to the point that a major customer rela-tionship was jeopardized.With no assurance that a similar reoccurrence couldnot and would not develop, the Board was of theopinion that the employees for some unknownreason, did not function up to their normal work ca-pability which resulted in a substantial economicloss to the company in rework notwithstanding thepossible loss of future business.' The report also contained a notation that an unfair labor charge hadbeen filed with the NLRB under date of March 19, 1981.On this premise, separation was recommended forall employees involved effective immediately.The disciplinary board's report also concluded that thesituation of employees working on the compression com-bustor was materially different in that although the weld-ing defects apparent in the compression combustor weresimilar to the problems found on the vertical flanges ofthe blade rings, they were not confined to isolated areasof the combustor. It also asserted that there was goodand bad welding throughout, making it impossible to de-termine who had performed the faulty welding.D. The Warning and Discharge of Tank Car WelderMeshellMeshell was a first-class welder who began workingfor Respondent in 1972. During August and September1980, he was assigned to day shift in bay II11 under thesupervision of Delmo Cason and Claude Veatch. Meshellwas a known union adherent who testified at the NLRBhearing in August 1980 about events pertaining to aloose ground's warning and suspension given to anotherwelder. Specifically, he testified that Cason had notchecked his grounding on a particular occasion. Subse-quently, in Riley-Beaird 1982, it was found that the warn-ing had been discriminatorily issued.During the first week of September 1980, bay employ-ees attended a safety meeting where Cason discussed theCompany's new program for grounding. Meshell remem-bered being told about using grounding nuts but deniedthat it occurred in a safety meeting.On September 4, 1980, shortly after implementation ofthe program and after the hearing at which Meshell testi-fied, Cason checked the groundings of employees, pulledon Meshell's grounding, and concluded that it was loose.Veatch and Cason then met with Meshell to give him awarning slip. Specifically, Veatch told Meshell that theCompany had taken great pains to implement an exten-sive program to improve grounding. Meshell testifiedthat he told Veatch that he felt they were picking onhim because of his union activities and Veatch said that"just between me and you, it does chap my ass thatyou're wearing your [Union] badge."7Veatch thenadded that he had seen Veatch, Greene, and leadmanWoodford watching him after his August testimony. Me-shell specifically made a notation in a notebook thatGreene had stood watching him for approximately 30minutes on August 13 at 9:15. Meshell also observed thatafter his testimony Cason kept telling him to hurry upand asking what was holding him up and during Septem-ber Woodford watched him for a week. Meshell's notes,which he began keeping on the advice of the union rep-resentative, also indicated that Cason had come aroundand pulled on Meshell's grounds on the September 2 and3 and again on September 4 when he got his "pink"warning slip.Meshell then complained to Manager of Employee Re-lations Deaton who said he would check into it. DeatonX Cason and Veatch denied that the latter remark was made; however,the rest of the conversation was essentially corroborated.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreported back that Veatch thought highly of Meshell,that he was not picking on Meshell because of union ac-tivities, and that the "pink" slip would not be dropped.Meshell explained that he wanted the warning droppedbecause of his understanding that it was three pink slipsand you were gone. Deaton replied "it's not like that.Three pink slips on the same offense is when you are ter-minated." Deaton did not deny the latter statementduring his testimony. Meshell went to second shift in Oc-tober 1980, and at the end of the month when he re-turned to the day shift, he testified that he stopped wear-ing his union badge in order to avoid having Cason"bird-dogging" him.Sometime in January, Cason and Veatch called Me-shell over to a tank he had welded on. Meshell testifiedthey "told him he had a tank that leaked at the weephole and said he filed charges on them last time because"they didn't show me the tank" and this time they weregoing to show him the work he had done." He then wasshown a manway where 15 of 24 inches of weld hadbeen gouged out.On February 13, 1981, Meshell was called to Greene'soffice and in the presence of Supervisors Cason andMcCullough was told by Greene that "we took every-thing under consideration and decided to terminate you.You don't owe nothing to the Credit Union. Don't comeback." Greene told him McCullough was there to helphim check out. Meshell said, "I knew you were going todo it" and left with McCullough. No specific reason forthe firing was given to Meshell.Cason testified that Meshell was fired for depositingbad weld metal in a manway in a tank car which wasdiscovered during Respondent's internal inspection afterthe car was moved from bay 11.Two of Respondent's internal form 206s were madeout with respect to the tank car which Meshell hadwelded on (the only example demonstrated of a situationin which two such forms were made out). The first Me-shell form 206, dated January 27, 1982, is the same as allthe other form.206s in Respondent's files that deal withthis specific type of problem. The second form 206,dated January 28, 1982, is by a second inspector with re-spect to the same Meshell incident and is the only formin all of the 206s introduced into evidence that specifical-ly identifies the welder and goes into detail of how badthe work was. Respondent explained that one test wasmade on January 27 and at that time bay 14 employeesthought they could repair the tank in the bay.The following day, January 28, 1981, the tank wasagain preheated and hydrotested a second time to deter-mine the extent of and source of the leak. After the weldwas gouged out and the extent of the defect was discov-ered, a second form was filled out. It is noted that al-though the first inspector made out a job report, thesecond inspector did not, even though it would appearthat more time would be involved in the second, moreextensive inspection.Greene testified that it was reported to him that a tankcar was brought back to bay 11 after a hydrotest had dis-covered a leak from the manway, that the weld had beengouged out and it was discovered that it was not previ-ously gouged down to solid metal as required for aproper weld; and that Meshell's weld symbol was at theweld.A few days before February 13, 1981, Greene contact-ed Deaton and turned the matter over to him in his roleas chairman of the disciplinary board. The board's inves-tigation did not include any interview with Meshell.Greene and Deaton testified that Meshell had receivedthree warnings in the prior year and the board was con-cerned that a pattern of negligence and poor workman-ship had developed that could not be tolerated and de-cided he should be terminated. Meshell had received awarning slip dated December 3, 1980, for unacceptablewelding on the neck of a tank car (this warning was thesubject of an alleged unfair labor practice complaint thatwas subsequently dismissed). The other warnings werethe loose ground warning of September 4, 1980, and theweep hole problem of January 1981.Greene further testified that on February 13, 1981,when Meshell was called to his office he told Meshellthat they had a tank car with a leak in the manway, hadgouged it out and what was found, and that due to thatand his past record they had no choice but to terminatehim. Greene also testified that although he has walkedpast Meshell's work station on occasion, he did not standthere staring at him for 30 minutes at 9:15 a.m. onAugust 13, 1980. He admitted that he has checkedgrounds on his tours through the plant and that it waspossible that he checked Meshell's ground withoutknowing it was his.Meshell also testified that he was aware of four or fiveleaks in some 50 or so hydrotest of tank cars but hadnever heard any shop talk of anyone being disciplined asa result of poor welding on them. He also testified thaton the day of the union election he stood by at the ballotcount wearing a union hat in front of several supervisorsincluding Adams, Greene, and Cason and that each timethere was a "no" vote Cason would turn and smile athim.E. The Discharge of Cement Mill Welder FergesonFergeson was a first-class welder who also beganworking for Respondent in 1972. He was a known unionsupporter. On Tuesday, February 24, 1981, he was askedto help out in bay 7 on the welding of a cement mill or-dered by F. L. Smidth Company. Fergeson worked theday shift and was followed on the evening shift bywelder B. J. Douglas who worked on the same project.Fergeson's job entailed the welding together of two cir-cular metal rings about 6 to 10 feet in diameter. Initially,the rings had been aligned and braced by a fitter andtacked together with a series of small, temporary weldsspaced about a foot apart. Fergeson testified that whenhe first saw the rings there was a strain on the tacks andthat the gap between the rings was too wide in places.The pieces were jacked together under the direction ofSupervisor Poland and retacked. Poland also instructedFergeson first to hand weld a stringer using a one-eighth-inch rod for welding the stringer and then a five-thirty-second-inch rod for the next pass. Fergeson saidhe did not think an one-eighth inch rod would hold butthat Poland was the boss. On Thursday, February 26,162 RILEY-BEAIRD, INC.near the end of Fergeson's shift Poland instructed him tocut the jacks loose so they could put the automaticwelder on it. Fergeson had made one pass with an one-eighth-inch stringer when his shift ended and Fergesontold Douglas, who followed him on the next shift, thathe had not had time for another stringer and that five-thirty-second-inch rod should be used for the next passaccording to Poland's instructions.On Friday when he came to work, Poland met him ashe came down the aisle and told Fergeson that he didnot need Fergeson, that the inspector would not workhim, his welding was sorry and it broke, and Poland hadcome back on the next shift and worked until 12 mid-night to have it redone. Poland told him to go over tosee if Booker needed him in bay 8. Fergeson could notfind Booker, however, Foreman Wise gave him an as-signment. Just before quitting time, he was called to gowith Booker to Greene's office. Fergeson testified thatGreene said, "Well, I guess you know we don't need youanymore. Bad welding. And the number of years youbeen out here and had a pink slip or two." Greene toldBooker to take Fergeson to the credit union and whenFergeson started to say something Greene said, "No, Iknow what I want to know." Robert Jones, quality con-trol inspector for F. L. Smidth, was in bay 7 observingthe progress of the work throughout the entire week ofFebruary 23, 1981. Jones assertedly was working some12 hours a day and scheduled his inspections so he couldobserve work on both shifts and be present at all criticalphases of the operation. Fergeson remembered seeingJones on Tuesday and Wednesday but not Thursday.Jones testified that on a Friday, February 27, between 7and 8 a.m., he discovered some poor welding on thejoined rings of a cement mill. He told Poland about it,and said that he did not want the welder on his job inthe future. Subsequently, when asked to by Poland, heput the request in a written memo dated February 27.Jones testified that there was no "unusual" strain on therings but that initial restraints were used as a safety pre-caution. On cross-examination he admitted that earlier inthe week there had been some initial problems withalignment and with some tacks breaking. He also admit-ted that if the fixturing and bracing done by the fitterwere improper, stress could be put on the followingweld. He also said that to remove the braces too earlywould have run the risk of lost alignment and cracking.He further testified while the cement mill was not a rushjob, it had a deadline and was behind schedule, and thathe did not authorize removal of the braces until afterFebruary 27.Billy Joe Douglas was a first-class welder who fol-lowed Fergeson on the second shift during the last weekof February 1981, on the welding of the cement millrings. He had started the job before Fergeson came onand on Wednesday or Thursday night he observed thatthe stringer weld that had been put in since he lastworked on it, had just cracked. Douglas testified heworked under the direction of inspector Jones. Jonesheld his light on the seam and asked who welded it andDouglas told him Fergeson.Douglas arced out the cracked weld and he and an-other welder redid the inside seam and eventually didthe outside. He further testified that it was a tedious,slow job and that it took about 3 days to finish the insideseam.Poland testified that on Friday, February 27, Jonescalled his attention to a crack in the weld between therings crack and told him that he did not want the welderwho had put that weld in to be on that job or any otherfor his company. Poland agreed with a statement in Fer-geson's affidavit that 50 or so feet of the inside circum-ference had been welded when Fergeson got to the joband that Fergeson did the final inside 9 or 10 feet.Poland did not refute Fergeson's testimony regardingPoland's supervision of his work on the day when thecracked weld was discovered. Poland told Greene ofJones' comments and Greene told Poland to tell Deaton.Deaton then told Poland to get a letter from Jones.Greene testified that when Poland told him about Fer-geson's welding problem he sent Poland to see Deaton.Greene then participated in a phone meeting of the disci-plinary control board (himself, Deaton, Poland, andBradshaw) and it was decided to terminate Fergeson.Deaton testified that in addition to cement mill weldingthe board also considered the fact that Fergeson had re-ceived warnings on both March 7, and May 29, 1980, forunacceptable appearing welding and unsatisfactory weld-ing, respectively, as well as a warning for gross mishan-dling of company property (using his CO 2 gun as achipping hammer). The board saw no reason to consultwith Booker, Fergeson's regular general foreman and didnot ask any employees about the incident. On cross-ex-amination Greene testified that Respondent's recordsshow that Fergeson's job reports show that he job re-ported on the cement mill for 8 hours each on the dayshift for Tuesday through Thursday, February 24, 25,and 26; that Douglas did the same for the second shift;and that no other welders worked on the job on thesedates.Fergeson recalled that the warning of March 7 was fora job that had a good weld that looked high and that itwas shipped out to the customer the way it was. Ferge-son denied that he ever used his CO 2 gun as a chippinghammer and that Booker became aware of the problemwhen Fergeson told Foreman Hayes it was broken andthat he needed a new one.F. The Suspension of Crane Operator DixonEarl Dixon was employed as a first-class crane opera-tor in the Riley-Beaird steelyard (bay 1) and in Decem-ber 1981 he was working on the first shift from 7 a.m. to3:30 p.m. His name appears on the union organizingcommittee list and he was a known union supporter.On December 22 at approximately 3:10 p.m., a flatbedtruck loaded with steel plates arrived at the steelyardand Dixon began unloading it. Two or three plates re-mained to be removed near 3:25 p.m. when Dixonparked the crane and began preparations to leave whenthe 3:25 p.m. whistle sounded. When the 3:25 p.m. whis-tle sounded, leaderman C. M. Vance noticed that Dixonwas preparing to exit the crane without finishing his job.Vance yelled at Dixon to finish the job, but Dixon didnot acknowledge. Hardin Wilson, who was standing next163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Vance, also yelled at Dixon, but no acknowledgementwas given.Vance attempted to find Dixon immediately after theincident, but Dixon had taken another route from thesteelyard. Believing that Dixon had heard his call buthad deliberately refused to answer, Vance reported theincident to Rex Bain, manager of the steelyard, the nextmorning. Bain then met with both Dixon and Vance todiscuss the matter and Dixon denied that he had heardtheir calls.Dixon testified that he believed he was entitled toleave his crane at 3:25 p.m. to prepare for leaving at 3:30p.m. and that he did not hear the request for him tofinish unloading. Although it appears that the generalpractice in bay I was for everyone to prepare to leave at3:25 p.m. a notice had been posted to the effect that theywere to stay at their work stations until 3:30 p.m. Baintestified that Dixon's leaving his work station early wasof little significance in the decision to give him a writtenwarning, inasmuch as this would be acceptable if he wasnot doing anything at the time; however, the confirma-tion by Wilson and Vance that Dixon had heard his su-pervisor and fellow employee calling to him to completethe unloading that already was in progress convincedBairi that a written warning was in order.After the conversation with Dixon, Bain wrote out awarning slip. As this warning contained extraneous infor-mation which was not necessary for recordation in thefile, Bain later that same day wrote out a shorter versionof the incident which was placed in Dixon's file.Before Bain gave Dixon the warning, he and C. M.Vance approached Manager of Employee RelationsDeaton in order to confirm the proper action to betaken. Deaton began an investigation of the matter onDecember 23. He spoke with Wilson, Bain, and Vanceand contacted Dixon by phone. Dixon again respondedthat he had not heard anyone calling to him. Subsequent-ly, Vance reported to Deaton that employee MileReggio had casually mentioned to him on Saturday De-cember 26 that Dixon had said something about Vancewanting Dixon to stick around a bit longer the otherday. Reggio confirmed that as he and Dixon were leav-ing just before Christmas, Dixon has said somethingabout Vance wanted him to work overtime or stay overafter the first whistle and that he later had mentioned itto Vance and that Vance had reacted with a wide-eyedexpression. Twenty minutes after Reggio told Vance,Bain called Reggio to his office and inquired aboutDixon's comment.Deaton spoke with Reggio to confirm that Dixon hadmade a remark about Vance calling to him. Based on thisinformation Deaton and the disciplinary board decidedthat Dixon had been insubordinate and that suspensionfor I week was an appropriate disciplinary action be-cause even though flagrant insubordination was groundsfor termination, Dixon had many years of longevity anda clean record. Deaton phoned Dixon on December 31to inform him of his suspension from January 4 to 8,1982.IV. DISCUSSIONThe charges in this proceeding relate to several differ-ent matters growing out of the union election campaignof 1980-1981 at Riley-Beaird. Although a charge of al-leged unlawful surveillance was asserted by the GeneralCounsel, the evidence in support thereof essentially waslimited to testimony that Respondent's personnel manag-er was seen standing in a position to observe employeeshandbilling at the entrance to the employee parking lotand apparently was writing in a notebook. While Iaccept this as evidence supplementing the General Coun-sel's showing that Respondent was aware of the unionactivities of the alleged discriminatees, I am not persuad-ed that it is sufficient to establish a violation of the Actand accordingly, I will recommend that the allegation ofunlawful conduct in such respect be dismissed.As indicated in the preliminary conclusions above, Ihave concluded that the General Counsel has made aprima facie showing of unlawful motivation in the disci-pline of the alleged discriminatees. The several differentsituations as well as credibility and the allegation regard-ing the pre-election speech of Respondent's presidentwill be discussed below.A. CredibilityAlthough the cross-examination by Respondent's coun-sel, occasionally succeeded in confusing the GeneralCounsel's witnesses in their recitation of the pertinentevents, or in their use or understanding of vocabulary, Ifind their testimony to be credible and, where relevantconflicts of testimony have occurred, I basically find theemployees' testimony to be the more credible and accu-rate description of the events. With particular referenceto the termination interviews of the blade ring welders, Inote that Stamper, Loud, and Grant all testified that Su-perintendent Greene alluded to the prior NLRB hearingat the time of their discharge. Greene, Foreman Sepul-vedo, Law, and Wise deny any union or hearing re-marks. Respondent argues that it would be inconceivablethat Greene would make such a remark. It is shown,however, that Greene did participate in the unfair laborpractice hearing prior to the election and it also is shownthat Adams had expressed his desire to smash the Unionand that he would never forget the employees that sup-ported the Company over the Union. I find Greene's al-leged remark, following 2 weeks after the Union failed inthe representation election, to be the reflection of an im-plusive desire to gloat over the Union's defeat and isconsistent with Respondent's general attitude of unionanimus. It also is noted that some testimony of Respond-ent's supervisors was discredited in the prior decisions inRiley-Beaird 1980 and 1982 supra and that judicial noticeof these decisions has been taken herein, compare Plumb-ers Local 598 (Rust/WS.H), 255 NLRB 450 (1981).Under these circumstances, I credit the employee's testi-mony that Greene specifically alluded to the Union andthe prior NLRB hearing during his termination inter-views.164 RILEY-BEAIRD, INC.B. The Speeches by Respondent's PresidentIn his speech of January 12, 1981, President Adams re-ferred to a "blank piece of paper" and said "we haveshown you that paper as an example of how you couldlose with the Union, as there are no guarantees that youwould keep all your present pay and benefits." As notedby Respondent a "blank sheet" remark is not a per seviolation of the Act when it is made clear that any re-ductions in wages or benefits would occur only as theresult of normal give-and-take negotiations Taylor-DunnMfg. Co., 252 NLRB 799 (1980). However, it is equallyclear that Adams' January speech and the one of Febru-ary 3, 1981, in which Adams referred to an example ofunion representation that led to "a long history of strikes,and other troubles" and "a long record of strikes, lostpay and lost opportunities for many employees"; weremade under circumstances where union animus is shownto have existed and where other significant unfair laborpractices had occurred as indicated in the Riley-Beaird1980 and 1982 decisions. In particular, it is observed thatRespondent's past speeches at the time of the prior elec-tion in 1979, were found to be threatening and in viola-tion of the Act in Riley-Beaird 1980.The Adams' speeches of 1981 also contained refer-ences to his desire for help in "smashing" the Union andthe remark that Respondent would "never forget" em-ployees that openly supported the Company. I infer thatthe latter remark also conveys the message that the op-posite is true and that those who openly support theUnion also would not be forgotten. All in all, I concludethat the speeches had the reasonable tendency to causeemployees to believe that they would suffer loss of bene-fits and other problems if they voted for the Union and Ifind an implied threat in violation of Section 8(a)(1) ofthe Act as alleged.C. Discharge of the Blade Ring WeldersRespondent has shown that welding of unacceptablequality occurred on the vertical flanges of an order ofblade rings delivered to Westinghouse during 1980, andit contends that it has the right to terminate any and allof the welders for grossly negligent or intentionally poorwork.The above-discussed testimony and Respondent's rea-sons for its termination of welders Arnold, Grant, Loud,Peters, and Stamper must be balanced against the Gener-al Counsel's showing that Stamper, Grant, and Arnoldtestified in one or the other of the prior cases, weremembers of the union organizing committee, and werefound to have been illegally discriminated against in thedecision in Riley-Beaird 1982. Moreover, they wereactive union supporters engaged in preelection activitiesas were Loud and Peters.I am persuaded that preponderance of the evidencesupports a finding that the bad welding on the Westing-house blade rings, standing alone, was not the controllingreason for the termination of Arnold, Grant, Loud,Peters, and Stamper. Moreover, I find that all five weld-ers, four of them with over 12 years of service with theCompany, would not have been collectively terminatedwere it not for their protected concerted activity ofactive participation in support of the Union in the recentunion campaign and election.Although Westinghouse had received the blade ringsby mid-1980, it did not begin machining them until Janu-ary 1981, and then it apparently processed all of them,removing all welder identification symbols, prior to noti-fication to Respondent in mid-January. By the last weekof January 1981, the Westinghouse complaint hadbecome a problem of major proportions. The election,lost by the Union, was held February 5, 1981. By letterof February 17, 1981, the Westinghouse problem wasformalized, Respondent's president Adams ordered animmediate investigation, and on February 20 and 23 thefive welders were called in, handed a copy of the Wes-tinghouse memo of February 17, and discharged.Despite Respondent's contentions to the contrary, Icannot find that it made a valid and fair investigation andevaluation of the bad welding problem and in particular,I find Loud's testimony that he never worked on thesemiautomatic welding of the vertical flanges is support-ed by other testimony and his explanation of how hewould occasionally code 540 welding for pickup work isfound to be credible, as is his overall testimony whichappeared to be emotional, honest, and open. Grant's tes-timony that he only spent 3 days on semiautomatic weld-ing of the vertical flanges is supported by Respondent'sown listing of code 540 welding. Moreover, in the Riley-Beaird 1982 decision it was found that Grant received aspecific warning for bad welding for the 3 days he wason the job, that Grant was just learning how to do theverticle flanges, that his problem was with pin holes, andthat he had brought the problem to management's atten-tion himself. The issuance of a warning for this weldingwas found to be an unfair labor practice, the type of badwelding appears to be different than the slag inclusionproblems found by Westinghouse and yet Grant was ter-minated for what he was previously (and illegally) disci-plined for.Accordingly, I find that welders Loud and Grant werenot responsible for the undisclosed bad welding and thata full and fair investigation by Respondent would haveshown them to be blameless for the Westinghouse prob-lem.In its investigation Respondent made no attempt to re-ceive any input from any of the welders, weld techni-cians, or inspectors or even all of the supervisors. At themost, it merely got the names of five welders from thememory of General Foreman Booker and matched themwith its records of code 540 semiautomatic welding.Once some names were identified, no further effect wasmade to investigate or access individual responsibility orto see if any responsibility might rest with other weldersinspectors, weld technicians, supervisors, or plant proce-dures. Because of the issues raised in the Riley-Beaird1982 proceeding, three of these names were known to bethose who testified about vertical flanges welding at theprior hearing. Peters, who displays distinctive individual-istic traits and who spent the greatest number of hourson the blade rings, necessarily would be recognized as aparticipant. Respondent's asserted investigation and itsdecision to terminate was made in an apparent 3-day165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime span and I find this undue haste as well as the lackof any meaningful investigation supports the inferencethat Respondent had another motive in discharging thevertical flanges welders.As noted in the preliminary conclusions, Respondenthad knowledge of the union activities of these employeesand of the fact that three of them had testified against itin prior proceedings. Moreover, the events reflected inthe Board's prior Riley-Beaird decisions, supra, regardingRespondent's past practices shows a continuous patternof union animus which further supports the GeneralCounsel's contentions that the principal or other motivefor their termination was a desire to retaliate againstthem for their activities in support of the Union.The finding of animus and other motivations is rein-forced by the above-found unfair labor practice relativeto the contents of the speech of Respondent's presidentjust prior to the election. Moreover, in view of thetiming of Respondent's termination action, only 2 weeksafter its success in overcoming the Union's attempt toobtain bargaining rights, I infer that Respondent, flushwith victory in the representation election, seized on anopportunity to terminate these five welders and unionsupporters in order to reinforce the desire expressed byPresident Adams in his speech on January 12, 1981, tosmash the Union and his threat in his speech of February3, 1981, to let the employees know that managementnever intends to forget those who supported and, implicit-ly, those who opposed it. While it is apparent that seri-ous bad welding did occur, there is little indication thatthe response by management was directed at any mean-ingful attempt to identify and correct the problem. In-stead, management took the perceived opportunity to re-taliate against some of those who had caused it to gothrough the prior Labor Board proceeding and the rep-resentation election and, in the process, it found a scapegoat to excuse its own managerial failures regarding thefabrication of the Westinghouse blade rings.In view of the factors discussed above, I conclude thatthe General Counsel has met his overall burden of proofand that he has shown by a preponderance of the evi-dence that by discharging Lynn Arnold, Willie Loud Jr.,Jimmy R. Grant, Alvin Peters, and Thomas B. Stamperon February 20 and 23, 1981, Respondent violated Sec-tion 8(a)(1) and (3) of the Act as alleged.Moreover, Arnold, Grant, and Stamper are shown tohave testified on behalf of the General Counsel in theprior Riley-Beaird proceedings and found to have been il-legally discriminated against and I find that their dis-charges under the circumstances shown would tend tohave a coercive effect on others called to testify inBoard proceedings and that Respondent has also violatedSection 8(a)(4) of the Act as alleged.D. Discharges of the Tank Car and Cement MillWeldersRespondent has shown that some bad welding oc-curred on a tank car manway welded by alleged discri-minatee Meshell and that he had been given a warningslip for having loose grounds. With respect to the latterincident, Respondent contends that the charge should bedismissed inasmuch as the event occurred more than 6months prior to the Board's filing of the charge onMarch 5, 1981. 1 find, however, that the timely filedcharge relative to Meshell's discharge is broad enough tosupport the amended charge pertaining to the warningwhich is material and relevant to his subsequent dis-charge on February 13 and is within the General Coun-sel's discretionary authority. See R & S Transport, 255NLRB 346 (1981).With respect to the September 4, 1980 warning slip Icredit Meshell's testimony that several supervisors hadstood watching him on occasions after his testimony atthe August 1980 hearing and that Supervisor Cason hadpulled on his grounds 3 days in a row before writing himup. In Riley-Beaird 1982, Cason was found to have delib-erately loosened the grounding of another employee,leading to a discriminatory warning and Meshell had tes-tified on this point. I also credit Meshell's testimony thatSupervisor Veatch did admit that Meshell's wearing of aunion badge "does chap my ass" at the time he wasgiven the warning. Under these circumstances, I inferthat Respondent had no sound basis for issuance of theSeptember 4, 1980 warning slip but, at a time shortlyafter the hearing closed, manufactured a reason to disci-pline him in order to let him know of their displeasurewith his testimony. I conclude that the General Counselhas shown that Meshell in effect, was set up and that thewarning would not have been issued were it not for hisprotected activity. Accordingly, I conclude that Re-spondent's issuance of a disciplinary warning slip on Sep-tember 4, 1980, violated Section 8(a)(l) of the Act as al-leged.Turning to Meshell's discharge for allegedly bad weld-ing, I am persuaded that the General Counsel has shownthat it would not have occurred except for Meshell'sknown union support and his testimony at the priorBoard hearing. It also is noted that another Board chargerelating to a warning to Meshell for bad welding wasfiled in December 1980 and dismissed by the RegionalDirector on January 20, 1981. Although it is apparentthat a leak was found on inspection of a manway thatMeshell had welded, it appears that Respondent went toan unordinary and unusual extent to document and em-phasize the deficiencies in Meshell's welding after it firstwas discovered that the leak was near his weld symboland I infer that it was done specifically to provide a busi-ness justification to support the anticipated retaliatorydiscipline of Meshell.I also infer from the timing of Meshell's discharge thatits motivation was related to Meshell's union activitiesinasmuch as the inspection forms on the welding weremade out on January 26 and 27 and Meshell was shownthe welding during the latter part of January and yet ac-cording to Deaton, the matter was not referred to thedisciplinary board until a few days before Meshell's dis-charge on February 13, 1981. One event of significanceoccurred during this intervening period, standing specifi-cally, on February 4, the election was held, Meshell was,standing with the principal union supporters and compa-ny supervisors during the ballot count while wearing aunion hat, and the Union lost the election. As noted inthe discussion of the blade ring welders, Respondent has166 RILEY-BEAIRD, INC.shown union animus, and its president had recently madespeeches regarding smashing the Union and not forget-ting those who supported (or opposed) the Company.Although the January 27 warning was the third warn-ing within a 12-month period it was only the second forbad welding (the third warning was the grounding warn-ing found above to have been discriminatorily issued),and a penalty of discharge would appear to be contraryof Respondent's apparent policy of discharge for threewarnings on the same offense. Furthermore, no meaning-ful investigation of the bad welding was made and Me-shell was not given the opportunity to defend himselfand I conclude that Meshell's termination was motivatedby Respondent's desire to seize on an opportunity to re-taliate against a union supporter who had testified againstit in the August 1980 NLRB hearing.Under these circumstances, I conclude that the Gener-al Counsel has shown by a preponderance of the evi-dence that by discharging Charles Meshell on February13, 1981, Respondent violated Section 8(a)(l), (3), and(4) of the Act as alleged.Respondent has shown that it had a problem with acracked weld between two rings of a large cement milland that its customer's inspector told Supervisor Polandthat the welder who had worked on it, identified as Fer-geson, was not wanted on the customer's job in thefuture. Fergeson was known as a member of the unionorganizing committee and had been seen handbilling byseveral supervisors just prior to the election. At the re-quest of Poland the inspector put the request in writingon Friday, February 27, 1981, and later that same dayFergeson was terminated.Fergeson testified that Poland sent him back to bay 8when he arrived for the day shift on Friday morningtelling him that his weld had broken and Poland hadworked the next shift (Thursday night) to have it redone.Second shift welder Douglas remembered the inspectorlooking at the weld crack on Wednesday or Thursdaynight and asking who welded it. Although the inspectorand Poland assert that the crack was discovered themorning of February 27, I find their testimony to be in-herently improbable inasmuch as the likely responsibilityfor the crack would then shift to Douglas who is shownby Respondent's job report record to have, in fact fol-lowed Fergeson on second shift on February 24, 25, and26 and Fergeson was sent back to bay 8 on the morningof February 27. Under these circumstances, and in viewof the absence of other contradictory testimony byPoland, I credit Fergeson's description of the eventsleading up to the discovery of the cracked weld. Specifi-cally, I find that when Fergeson was transferred thatweek to help out with the job there were problems withpoor alignment, strain, and cracked tacks and that onThursday, February 26, at the end of Fergeson's shiftafter he had put in a thin stringer pass, Poland instructedhim to cut the jacks loose so the automatic welder couldbe used for the next pass.Respondent, however, made no attempt to fairly inves-tigate the inspector's complaint in order to properlyaccess responsibility. In fact, in its haste to react, its dis-ciplinary board met by phone and immediately terminat-ed Fergeson the same day. Although it asserts that itconsidered the complaint to be the third bad work warn-ing, it is apparent that one of the warnings was merelyfor poor appearance and not for any real deficiency inworkmanship and I infer that a long-term welder such asFergeson would not have been issued another warning insuch haste or terminated for a minor "third" warningunless Respondent had some other motivating reason.The severe nature and timing of the Fergeson disciplinewithin a week of the discharge of the blade ring weldersindicates that it was a followup of Respondent's retalia-tory inclinations. It was designed to reinforce the mes-sage that the Union was smashed and that Respondentwould continue to remember those who had supportedthe Union.I conclude that the General Counsel has shown by apreponderance of the evidence that Fergeson would nothave been discharged were it not for his union activitiesand Respondent's corresponding union animus and I fur-ther conclude that by discharging Billy Gene FergesonFebruary 27, 1981, Respondent violated Section 8(a)(l)and (3) of the Act as alleged.E. Discharge of the Crane OperatorRespondent has shown that crane operator Dixon wasgiven a warning for leaving his work station at a timewhen Supervisor Vance was attempting to get him tofinish unloading two or three steel plates that remainedon a truck. Subsequently, Respondent received informa-tion that Dixon, despite his denial, had heard the supervi-sor and Respondent then decided to give Dixon a 1-week suspension for insubordination.Although Dixon denied that he heard and purposelyignored his supervisor, I credit the independent testimo-ny of witness Reggio that Dixon had indicated that hewas aware that Vance had attempted to get him to stayaround after the first whistle and I find no support forthe contention that the imposition of a I-week suspensionis indicative of disparate or retaliatory treatment by Re-spondent.Although Dixon had signed the union organizing com-mittee list, the disciplinary action taken against him oc-curred some 10 months after the union election and afterthe discriminatory discharges of the welders discussedabove. Different supervisors and different areas of Re-spondent's operations are involved and I can find nodirect tiein between Respondent's antiunion animusbefore and shortly after the election with the disciplineimposed on Dixon. Accordingly, I conclude that theGeneral Counsel has failed to show by a preponderanceof the evidence that the I-week suspension of Earl Dixonviolated the Act and I will recommend that this com-plaint be dismissed.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By making implied threats in speeches of it presi-dent regarding loss of benefits and jobs in order to dis-167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourage membership in the Union, Respondent violatedSection 8(a)(1) of the Act.4. By issuance of a warning slip to Charles Meshell onSeptember 4, 1980, and discharging him on February 13,1981, Respondent violated Section 8(a)(1), (3), and (4) ofthe Act.5. By discharging Willie Loud Jr., on February 20,1981; Alvin Peters on February 23, 1981, and Billy GeneFergeson on February 27, 1981, Respondent violatedSection 8(a)(1) and (3) of the Act.6. By discharging Jimmy R. Grant and Thomas B.Stamper on February 20, 1981, and Lynn A. Arnold onFebruary 23, 1981. Respondent violated Section 8(a)(1),(3), and (4) of the Act.7. The evidence is insufficient to support a conclusionthat Respondent engaged in unlawful surveillance or un-lawfully suspended employee Earl Dixon in violation ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that Respond-ent be ordered to cease and desist therefrom and to takethe affirmative action described below which is designedto effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent be ordered to offerCharles Meshell, Jimmy R. Grant, Willie Loud jr.,Thomas B. Stamper, Lynn A. Arnold, Alvin Peters, andBilly Gene Fergeson immediate and full reinstatement totheir former positions or, if such positions no longer existto substantially equivalent positions without prejudice totheir seniority or any other rights or privileges previous-ly enjoyed. It is also recommended that Respondent beordered to expunge from its records the references totheir discharges, the warnings relative thereto, and theother warnings found to have been discriminatorilyissued, and to make them whole for the losses whichthey suffered as a result of their terminations in accord-ance with the method set forth in F. W. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed by theBoard in Florida Steel Corp., 231 NLRB 651 (1977). Seealso Isis Plumbing Co., 138 NLRB 716 (1962).Although Respondent moved to dismiss the proceed-ing insofar as it relates to welder Lynn Arnold becausehe was not called as a witness, I conclude that this doesnot affect his entitlement or otherwise affect the record,see Riley-Stoker Corp., 223 NLRB 1146 (1976), and HotBagels & Donuts, 227 NLRB 1597 (1977), and the motionis denied.[Recommended Order omitted from publication.]168